Citation Nr: 0924257	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  05-21 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

1.  Whether vacatur of the January 27, 2009 Board decision is 
warranted.

2.  Entitlement to an initial rating higher than 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1965 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for PTSD, effective April 14, 2003.  By a January 2006 rating 
decision, the RO increased the disability rating for the 
Veteran's PTSD from 30 to 50 percent disabling, effective 
April 14, 2003.  The Board remanded the claim for additional 
development in September 2007.

In January 2009, the Board denied the Veteran's claim of 
entitlement to an initial rating higher than 50 percent for 
PTSD.  This decision, however, must be vacated for the 
reasons explained below and the claim will be considered de 
novo by the Board.


FINDINGS OF FACT

1.  In a January 27, 2009, decision, the Board denied the 
Veteran's claim for an initial rating higher than 50 percent 
for PTSD.  

2.  A medical opinion received at the Appeals Management 
Center on November 28, 2008, was not considered in the 
Board's January 27, 2009, decision.

3.  Throughout the pendency of the appeal, the Veteran's PTSD 
has been productive of no more than occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect, panic attacks more than 
once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and 
mood, and difficulty in establishing and maintaining 
effective work and social relationships.



CONCLUSIONS OF LAW

1.  Vacatur of the January 27, 2009, decision of the Board 
denying an initial rating higher than 50 percent for PTSD is 
warranted.   38 C.F.R. § 20.904(a) (2008). 

2.  The criteria for a rating higher than 50 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, (Diagnostic Code) DC 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Vacatur

Board decisions are to be based on the entire record in the 
proceeding and upon consideration of evidence and material of 
record and applicable provisions of law and regulation.  Each 
Board decision shall contain a written statement of the 
Board's findings and conclusions and the reasons or bases for 
those findings and conclusions, on all material issues of 
fact and law presented on the record.  38 U.S.C.A. § 7104.

On November 28, 2008, prior to the issuance of a Board 
decision, the Veteran's representative submitted to the 
Appeal Management Center a medical opinion regarding the 
severity of the Veteran's PTSD.  That evidence had not been 
associated with the claims file when the Board issued its 
January 27, 2009, decision.  The evidence, however, is deemed 
to be within the possession of VA.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. 20.904.  In a statement received at 
the Board in June 2009, the appellant's representative moved 
to vacate the January 2009 decision.  The Board agrees that 
the January 2009 decision was not based upon a consideration 
of all the available evidence that was within the possession 
of VA.  In this regard, the November 2008 VA social worker's 
statement was within the possession of VA, but was not 
associated with the claims file at the time of the January 
2009 decision.  Therefore, in order to assure due process, 
the Board will vacate the January 2009 decision.

The merits of the issue of entitlement to an initial rating 
higher than 50 percent for PTSD are addressed on a de novo 
basis in the next section.

Duties to Notify and Assist

The Veteran's claim for an increased initial rating for PTSD 
arises from his disagreement with the initial evaluation 
assigned following the grant of service connection.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the veteran in this case.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's VA treatment records, and afforded him VA 
examinations with respect to this claim in September 2003, 
November 2005, and July 2008.  The Veteran has not indicated 
that he has received private treatment for his PTSD.  The 
Board thus concludes that there are no additional treatment 
records outstanding.  In addition, the Veteran testified 
before the RO in November 2005, and was offered the 
opportunity to testify before the Board but he declined that 
offer.  The Board finds these actions have satisfied VA's 
duty to assist and that no additional assistance is required.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD has been rated as 50 percent disabling 
under DC 9411.  Under DC 9411, a 50 percent rating is 
warranted where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the psychiatric 
condition produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

A maximum 100 percent rating is warranted where there is 
total occupational or social impairment due to such symptoms 
as gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. § 
4.130, DC 9411.  

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

VA treatment records dated from May 2003 to September 2003 
show that the Veteran reported experiencing depression, 
anger, and intrusive thoughts.  He additionally reported 
experiencing nightmares and difficulty sleeping.  He stated 
that he most-often isolated himself and avoided interacting 
with other people.  He avoided watching the news due to the 
increased agitation he felt after watching the news.  These 
records also show that while he continued to have PTSD 
symptoms, an adjustment in his medication regimen resulted in 
better mood control.  He stated that he felt calmer than 
before the adjustment in medication and that things that used 
to bother and irritate him were no longer bothering him to 
the extent that they had previously bothered him.  
Additionally, he reported a decrease in the frequency with 
which he was experiencing panic attacks.

The Veteran underwent psychiatric examination conducted on 
behalf of VA in September 2003.  He described experiencing 
interrupted sleep for many years, due in part to nightmares.  
He did not have any particular dreams that he remembered, but 
stated that they occasionally involved being back in Vietnam.  
His dreams often involved people wearing military uniforms.  
He reported that he often thought of his experiences in 
Vietnam, and of several stressful events in particular.  He 
described feeling guilt for surviving when many of his 
comrades had not.  He stated that he avoided social 
situations.  He described being very aware of being sensitive 
to loud noises, such as firecrackers, cars backfiring, and 
helicopters flying overhead.  

The Veteran's mood appeared to be somewhat depressed.  The 
examiner noted that he seemed to be unable to speak 
completely openly about himself although he appeared to be 
trying to do so.

With regard to his occupational history, the Veteran stated 
that following his separation from service, he worked for 
Raytheon for approximately six months, after which time he 
quit and began working in a lumbar yard, doing a variety of 
tasks, including driving a truck.  He worked at this job for 
approximately seven years.  He was then hired as a police 
officer, another job which he held for seven years.  After 
quitting his job as a police officer, the Veteran was hired 
by the United States Postal Service.  He worked there for two 
years but did not enjoy the job.  He quit and returned to his 
former job as a police officer.  He had been employed as a 
police officer since that time.  He stated that he enjoyed 
his job in that he had been able to arrange his work schedule 
to accommodate his PTSD symptoms.  He worked alone, as a 
patrol officer, on the night shift.  He stated that he had 
very little involvement with anyone else at his job.

With regard to his social history, the Veteran stated that he 
had been married and divorced twice.  His first marriage had 
lasted for five years, and two children had been borne of the 
marriage.  His second marriage lasted for seven years.  Two 
children were also borne of that marriage.  He stated that he 
was not close to any of his children.  He had been divorced 
from his second marriage for about a year at the time of the 
examination.  He described the reasons for his divorces as 
his abuse of alcohol and his inability to get close to 
anyone.  However, he was getting married for a third time to 
a woman with whom he stated he was in love.  They had 
recently purchased a house together.

The examiner determined that the most appropriate diagnosis 
for the Veteran was chronic, moderate PTSD.  A GAF score of 
75 was assigned with regard to his occupational functioning 
in the past year, and a score of 64 was assigned for his 
social functioning in the past year.

A November 2003 record of treatment shows that his current 
spouse, then fiancée, voiced concern with the Veteran's 
rigidity and impatience.  She also stated that he was a poor 
communicator and did not like to explain things to her.  She 
described an incident in which the Veteran spoke harshly to 
her, scaring her daughter.  The Veteran acknowledged that he 
was not good at explaining things, and, for this reason, had 
brought his fiancée to an appointment with him.  The Veteran 
and his spouse were educated about the importance of 
communication between family members and building an 
appropriate and acceptable communication style.  

Clinical records dated from November 2003 to October 2005 
show various PTSD symptoms, including hypervigilance, an 
exaggerated startle response, intrusive thoughts, flashbacks, 
sleep disturbance, nightmares, irritability, anxiousness, 
depression, anger, and isolation from others.  They 
additionally show that he reported avoidant behavior, 
including refraining from watching the news.  Throughout this 
period he denied experiencing auditory and visual 
hallucinations, and denied experiencing suicidal or homicidal 
ideations.  These records also show that his speech was at 
all times fluent and of normal rate and volume.  His thought 
processes were goal-directed, and his thought content was 
absent ideas of grandiosity or self-reference.  His insight 
and judgment were felt to be fair, as he understood his 
illness and was able to identify his weaknesses.  In 
addition, these records show that he was able to abstain from 
drinking alcohol by attending treatment and staying close to 
family members.  Finally, these records initially show that 
the Veteran reported that his current wife was better able to 
understand him and his PTSD.  Later records, however, show 
that the Veteran reported friction with his wife over 
financial issues and feeling as though his wife did not 
appreciate him.  These feelings had led him to consider 
divorcing his wife.  

In October 2005, the social worker and psychologist in charge 
of the Veteran's treatment submitted a letter to VA on behalf 
of his claim.  In this letter, the Veteran's PTSD is 
described as chronic and severe.  His symptoms had escalated 
to the point that he had become intolerant, resulting in his 
being angry more often than not in his daily functioning.  
His symptoms currently included recurrent nightmares that 
caused chronic sleep impairment, and intrusive thought 
patterns and flashbacks that often interfered with his 
memory, his ability to communicate effectively, and his 
ability to perform tasks of everyday living.  He had very low 
tolerances for the stresses of daily life, significant 
periods of disorientation, memory loss, and concentrations 
problems.  He displayed bouts of irritability, impulsive 
behavior, and unprovoked outbursts of anger.  He also 
experienced isolation, anxiety, depression, and survivor 
guilt.  Based upon these symptoms, a GAF of 40 was warranted.

The Veteran testified before a Decision Review Officer in 
November 2005.  At that time he reported worsening PTSD 
symptoms, including increased irritability and increased 
ruminations about his experiences in Vietnam.  The Veteran 
stated that he had a hard time controlling himself in public, 
and that occupationally, he was able to account for this by 
working alone on the night shift.  He stated that he received 
regular treatment for PTSD, which helped, but that 
occasionally he felt depressed, and would call in sick so as 
to avoid having to work.  He described his relationship with 
his supervisor as good, noting that he appeared to understand 
PTSD.  He stated that on the occasions he had gotten into 
trouble at work, his supervisor had helped him, and he had 
never been officially disciplined.  He noted that if he had 
not had the option of working the night shift, he would have 
lost his job long ago, due to his inability to get along with 
people.  He was careful to note that while he was pleased 
with the circumstances of his employment, this did not equate 
to him "enjoying" his job.  He did not enjoy his job, but 
rather continued in his job as a means of making a living.  
With regard to his current social functioning, he described 
his current marriage to his third wife as rocky.  However, he 
acknowledged that his wife was trying to help him, and that 
he was trying to make the marriage work.  For example, his 
wife was aware that he did not like to attend social events, 
so often kept him away from such events, and did not make him 
go places with her.

Based upon his having reported worsening PTSD symptoms at the 
time of the November 2005 hearing, the Veteran was scheduled 
for an additional VA psychiatric examination in November 
2005.  At the time of the examination, the Veteran reported 
experiencing distressing recollections and frightening dreams 
approximately two to three times per week.  These resulted in 
interrupted sleep and feeling as though he were "on guard" 
during the day, at which time he would be watchful and easily 
startled.  He additionally reported occasionally experiencing 
dissociative flashback episodes.  He stated that he tried to 
avoid reminder stimuli such as fireworks, helicopter, and 
loud jet engine noises.  He stated that he was feeling more 
irritable than he had been at the time of the last 
examination.  In addition, lately he had felt more forgetful, 
unable to focus or pay attention, and less able to maintain 
the interest required to finish reading a book.  He 
attributed the increase in his symptoms to the war in Iraq 
and Hurricane Katrina.

Mental status examination revealed a slightly anxious and 
depressed mood, with an affect that was otherwise appropriate 
and full range.  The Veteran was able to maintain eye 
contact.  No abnormal movements were observed.  His speech 
was clear, spontaneous, slow, of soft tone and volume, and 
without pressure.  It was normal in rate, rhythm, and 
prosody.  There was no evidence of a thought disorder.  His 
thought processes were logical and goal-directed.  He denied 
experiencing any delusions, and denied experiencing suicidal 
or homicidal ideations.  He described his current mood as 
"burned out," and "frustrated."  His cognition was 
determined to be intact, and his intellectual ability 
average.  

With regard to his occupational history, the Veteran reported 
that he preferred to work solitary jobs because he did not 
like people around him.  He stated that he was easily nervous 
and that he needed to keep his distance from coworkers, and 
generally be alone when working.  He reported several 
incidents involving other people as a result of which 
flashbacks had been triggered.  He was better able to avoid 
flashbacks when working alone.  His current job working as a 
police officer on the night shift allowed him to work alone.  
He stated, however, that working as a policeman resulted in 
constant hyperalertness.

With regard to his social history, the Veteran stated that he 
was unable to have loving feelings for others, and that he 
felt estranged from people, with the exception of one of his 
brothers.  He stated that his longest relationship had lasted 
for seven years.  Currently, he lived with his most recent 
wife and her 12-year-old daughter.  Current marital stresses 
included financial problems secondary to having purchased a 
home.  He denied a history of legal trouble.

The examiner determined that the most appropriate diagnosis 
for the Veteran was PTSD.  A GAF score of 52 was assigned.

Clinical records dated from November 2005 to July 2007 show 
similar PTSD symptoms.  He continued to experience stress 
related to his job and marriage.  However, he reported that 
riding his motorcycle and finding time for himself helped to 
abate his stress.  The Veteran reported that in addition to 
his job as a police officer on the night shift, he worked 
construction in the mornings with a friend of his.  He was 
noted to be looking forward to retiring in 2008.  These 
records also show that his speech was at all times fluent and 
of normal rate and volume.  His thought processes were 
coherent and goal-directed, and his thought content was 
absent ideas of grandiosity or self-reference.  His insight 
and judgment were felt to be fair.  

In November 2007, the social worker and psychologist in 
charge of the Veteran's treatment submitted an additional 
letter to VA on behalf of his claim.  In this letter, the 
Veteran's PTSD was noted to have caused him many nightmares 
and a great deal of irritability.  Since his experiences in 
Vietnam, the Veteran had been unproductive in his daily life 
activities, and he had experienced panic attacks several 
times per week.  In addition, he experienced significant 
periods of disorientation due to impairment of short and long 
term memory, such as, for example, forgetting to do "daily 
functions socially and at home like completing tasks."  His 
motivation and desire to live had become "dread," due to 
"anticipation with anxiety and reluctance."  He also 
experienced recurrent nightmares that caused chronic sleep 
impairment, memory loss, concentration difficulties, 
significant depression and anxiety, anger and irritability, 
and survivor guilt.  He had very little tolerance to the 
stresses of daily life.  He was very distant from his loved 
ones, and isolated himself quite often.  Due to his PTSD 
condition, it was felt that he had significant limits in his 
ability to function both socially and occupationally.  Based 
upon his current condition, a GAF of 41 was warranted.

The Veteran underwent VA psychiatric examination again in 
July 2008.  At the time of the examination, the Veteran 
reported generally feeling uneasy.  He stated that he 
continued to have nightmares on an approximate weekly basis, 
recently with the recurrent theme of enlisting to go to Iraq.  
He reported occasional flashbacks that were triggered by 
helicopter sounds.  He described himself as hypervigilant and 
as easily startled.  He stated that he tried to avoid 
watching the news.  He most often isolated himself from other 
people.  He stated that he tried to keep busy and that he did 
not like to talk.  He reported a history of panic attacks but 
stated that he had not had any panic attacks recently.  He 
attributed the decreased frequency to the medication he was 
currently taking, which had greatly reduced his nightmares 
and decreased his depression.  He endorsed a sense of 
foreshortened future but denied experiencing suicidal or 
homicidal ideations.

Mental status examination revealed an individual who was 
subject to major mood variations, inner psychic agitation, 
and high levels of anxiety.  His motor activity was somewhat 
tense.  He, however, discussed his situation in a non-
defensive way, and was cooperative with the examiner.  He had 
a normal rate and flow of speech but was noted to have some 
difficulty with immediate memory; his long-term memory was 
not a problem.  There was no evidence of any thought 
disorder, delusions, disorganized thinking, or 
hallucinations.  His judgment was determined to be good, and 
it was felt that he could perform all activities of daily 
living. 

The examiner noted that the Veteran used numbing and 
avoidance as major coping mechanisms.  He tried to avoid 
thoughts, feelings, and conversations associated with his 
PTSD stressors but when the trauma was resurrected, he became 
dissociative and agitated, and his symptoms increased 
immeasurably.

The Veteran described his current marriage as involving major 
discord.  For example, he and his wife no longer slept in the 
same bed, and his wife had called the police on him and 
charged him with abuse.  He denied behaving violently towards 
his wife, stating that he was able to restrain himself.  He 
described feeling confronted by his wife, which he felt 
exacerbated his PTSD symptoms.  He stated that he and his 
wife had been going to couples therapy, and they had made an 
agreement that he would live on the third floor of the house.  
He stated that his stepdaughter complained about him as well.  
When questioned as to whether he was close to any of his four 
children from his prior marriages, the Veteran stated that he 
was close to one of his sons.  With regard to his 
relationships with other family members, the Veteran stated 
that he was planning on visiting his mother the month after 
the examination.

At the time of the examination, the Veteran continued to be 
employed as a police officer on the night shift.  He stated 
that he would probably retire within the next year because he 
will have met the time requirements for eligibility for 
retirement.  Following work on the night shift, he worked in 
the mornings on construction.  Staying busy in this manner 
enabled him to keep himself out of trouble.  He denied 
experiencing any problems with his employers currently, and 
reported no difficulty in getting along on the job.

Based upon the above, the examiner diagnosed the Veteran with 
chronic, moderate PTSD.  His PTSD was felt to be moderate as 
a result of his interrupted sleep, episodes of anxiety, 
depression, guilt, and shame over surviving when his comrades 
had not, as well as his inability to be intensely intimate 
with others, and his frequent states of dissociation, 
intrusive thoughts, and flashbacks.  The examiner noted that 
on examination in September 2003, the Veteran was assigned an 
approximate GAF score of 64.  At that time, the Veteran had 
been very much in love, and was looking for love to solve all 
of his PTSD problems.  Since that time, however, the 
Veteran's relationship had deteriorated.  His present wife 
had called the police on him, and they did not communicate.  
He currently experienced irritability and had difficulty 
having warm and loving feelings and sustaining a 
relationship.  For these reasons, the Veteran's GAF score had 
to be adjusted.  A review of treatment records with 
specialists whom had been treating the Veteran for the past 
few years revealed a GAF score of approximately 48.  Bearing 
this in mind, and based upon the current examination, the 
examiner determined that the most appropriate GAF score for 
the Veteran currently was approximately 55.  A score of 55 
was felt to be appropriate because the Veteran had more 
difficulty in interpersonal functioning and his symptoms had 
presented more intensely than at the time of the September 
2003 examination.

The social worker in charge of the Veteran's care submitted 
an additional letter in support of the Veteran's claim in 
November 2008.  In this letter, the social worker called into 
question the adequacy of the July 2008 VA examination, 
stating that the most recent VA examiner had failed to 
recognize that the Veteran's behavioral problems, including 
his anger, distrust of the opposite sex, his intrusive 
thoughts, flashbacks, and dissociative states, were all due 
to his PTSD.  The social worker went on to note that 
dissociated states can make an individual do things without 
being aware of his actions.

The social worker's November 2008 letter suggests that the 
July 2008 VA examiner failed to take into consideration the 
Veteran's "behavioral problems, including his anger, 
distrust of the opposite sex, his intrusive thoughts, 
flashbacks, and dissociative states" in determining that the 
Veteran's PTSD was commensurate with a GAF of no more than 
55.  The Board, however, disagrees.  The July 2008 examiner 
discussed in detail the symptoms attributable to the 
Veteran's PTSD, including interrupted sleep, episodes of 
anxiety, depression, guilt, and shame over surviving when his 
comrades had not, as well as his inability to be intensely 
intimate with others, and his history of behavioral problems, 
frequent states of dissociation, intrusive thoughts, and 
flashbacks.  The examiner additionally acknowledged that the 
Veteran's PTSD had worsened since the September 2003 VA 
examination, when the Veteran had been very much in love, and 
was looking for love to solve all of his PTSD problems.  The 
Veteran had since experienced a deterioration of his marital 
relationship, and in general experienced greater irritability 
and had difficulty having warm and loving feelings and 
sustaining interpersonal relationships.  The examiner 
adequately recognized the Veteran's decreased interpersonal 
functioning attributable to his PTSD but determined, based 
upon the Veteran's better occupational functioning, that a 
GAF of no more than 55 was warranted.  The Veteran had a 
stable work history, spoke of his intention to retire only in 
relation to meeting the eligibility requirements for 
retirement based upon the number of years he had worked, 
denied experiencing any problems with his employers 
currently, and reported no difficulty in getting along on the 
job.  The examiner's assignment of the GAF of 55 reflected an 
adjustment of his past better GAF score of 64, based upon the 
deterioration of the Veteran's interpersonal functioning 
since his marital and other personal relationships had 
deteriorated.  Given that the July 2008 examiner took into 
consideration all of the symptoms attributable to the 
Veteran's PTSD and adequately explained the rationale behind 
assigning the GAF of 55, the Board concludes that the July 
2008 examination was adequate, and that a remand for an 
additional examination, as a result of alleged inadequacy, is 
not warranted.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007).

The September 2003, November 2005, and July 2008 VA 
examinations assigned GAF scores for PTSD of 64, 52, and 55, 
respectively.  The October 2005 and November 2007 letters 
from his treatment providers indicated that GAF scores of 40 
and 41 were appropriate.  Clinical records dated from May 
2003 to October 2007 reflect GAF scores of 50, 55, 60, and 
70, with more recent scores predominantly in the range of 55.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  See Diagnostic and Statistical Manual 
of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 64 generally reflects some mild 
symptoms (e.g., depressed mood and mild insomnia), or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, and having some 
meaningful interpersonal relationships.  Scores of 55 and 52 
generally reflects some moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  Scores of 41 to 50 reflect serious symptoms 
(suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.) (DSM-IV).

While the Veteran has indicated that he is frequently 
irritable, has difficulty getting along with others, and that 
he most often isolates himself, it appears that he does have 
a few significant social contacts, in the sense that he has a 
friend with whom he works construction and he is reportedly 
close to one of his sons and to one of his brothers.  
Additionally, the record reflects that the Veteran reported 
leisure activities including riding his motorcycle, and 
enjoying finding time for himself.  In addition, while the 
Veteran has reported that he is not close with his family 
members, on VA examination most recently in July 2008, he 
stated that he was planning to visit his mother the month 
after the examination.  With regard to the Veteran's 
occupational history, the Veteran has had a stable job as a 
police officer for more than 20 years.  He gets along with 
his supervisor and has not had any disciplinary problems at 
work.  While he may not enjoy his job, he has been able to 
structure the terms of his employment such that he is able to 
work at night and to ride on patrol duty alone.  
Significantly, while the Veteran has discussed retiring from 
his job as a police officer, it appears that his decision to 
retire is motivated primarily by his having worked enough 
years to be eligible for retirement, rather than as a result 
of difficulty working due to his PTSD symptoms.  While the 
Veteran may prefer to work his morning construction job as a 
means of keeping busy, it is clear that the Veteran is fully 
functional in terms of maintaining the employment he has 
chosen.  

In addressing the October 2005, November 2007, and November 
2008 opinions of the Veteran's treatment providers concluding 
that the Veteran's PTSD renders him severely disabled, and 
assigns GAF scores of 40 and 41, the Board finds that these 
opinions are not as probative as the VA examiners' opinions 
because they are not substantiated by the record.  In each of 
these letters, the Veteran is described as having significant 
periods of disorientation due to impairment of short- and 
long-term memory, particularly in the sense that he is unable 
to complete the tasks of daily living.  Without intending to 
diminish the severity of the Veteran's condition, the Board 
notes, with significance, that the records of treatment 
associated with these providers fail to document these very 
symptoms.  These records consistently show that his thought 
processes were determined to be goal-directed, and his 
thought content absent ideas of grandiosity or self-
reference.  No delusions or hallucinations were reported or 
observed.  His insight and judgment were fair.  Moreover, 
while these letters indicate that GAF scores of 40 and 41 are 
appropriate, treatment records dated both immediately before 
and after these letters assign, without variation, GAF scores 
of 60 and 55.  The fact that in no record of treatment is the 
Veteran assigned a GAF score lower than 50 renders the 
letters written by his treatment providers of limited 
credibility and therefore limited probative value.  While the 
Veteran may experience exacerbations of his symptoms, his 
symptoms overall appear to be no more than 50 percent 
disabling.  In any event, the emphasis in psychiatric ratings 
is not solely on social impairment, but rather includes an 
evaluation of how the mental disorder interferes with the 
ability to work.  38 C.F.R. § 4.126 (2008).  Here, there is 
no indication that the Veteran's psychiatric disability 
overall has interfered with his ability to work beyond that 
contemplated by the 50 percent rating criteria.  Indeed, the 
evidence weighs against such a finding, as each VA examiner 
concluded that the Veteran's PTSD mainly affects his 
interpersonal functioning.  He has consistently been 
determined by VA examiners to be capable of carrying out his 
daily activities.  Contrary to the assertions of the 
Veteran's treatment providers in the October 2005, November 
2007, and November 2008 letters, there is no evidence of a 
more than mild disorder in thought process or content, or of 
psychotic symptoms.  These factors indicate that the Veteran 
is not seriously occupationally and socially impaired.  PTSD 
of this level of severity warrants no more than a 50 percent 
disability rating.

Thus, the Board finds that the Veteran's disability warrants 
no more than a 50 percent disability rating for PTSD.  While 
the Veteran's PTSD symptoms appear to have worsened since the 
September 2003 examination, the increased rating of 50 
percent accounts for this worsening.  In the judgment of the 
Board, the evidence as a whole demonstrates considerable 
industrial and social impairment and occupational and social 
impairment with reduced reliability and productivity due to 
various symptoms, as required for a 50 percent rating.  With 
respect to whether his disability warrants more than a 50 
percent disability rating, however, the Board finds that the 
preponderance of the evidence is against entering such a 
finding.  The Veteran's PTSD alone during this period has not 
been shown to have severely impaired his ability to obtain or 
retain employment.  Nor has the Veteran been shown to have 
deficiencies in most areas, or obsessional rituals which 
interfere with routine activities, speech that is 
intermittently illogical or obscure, near continuous panic or 
depression affecting his ability to function independently, 
or neglect of personal hygiene.  As such, the Board finds 
that an evaluation in excess of 50 percent is not warranted.  
While the Veteran has considerable impairment in social 
functioning, the Board finds that the overall level of 
symptomatology does not more nearly approximate the criteria 
for a 70 percent rating.  The Veteran still maintains some 
effective relationships and his disability is not productive 
of deficiencies in most areas (work, family relations, 
judgment, thinking, or mood).

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service- 
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  In this case, the 
Schedule is not inadequate.  The Schedule provides for higher 
ratings for Veteran's PTSD, but, as discussed above, findings 
supporting a rating in excess of 50 percent have not been 
documented.  In addition, it has not been shown that his PTSD 
has required frequent periods of hospitalization or has 
produced marked interference with the Veteran's employment.  
While the Veteran has reported he occasionally takes a day 
off as a result of feeling depressed, he has not ever been 
disciplined at work and is able to function well at his job.  
Therefore, the Board finds that referral for assignment of an 
extraschedular rating for PTSD is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since April 
14, 2003, when service connection became effective, the 
Veteran's PTSD has not warranted a rating higher than 50 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).




ORDER

The January 27, 2009, Board decision, denying an increased 
rating for the service connected PTSD is vacated.

An initial rating higher than 50 percent for PTSD is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


